Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/983,858 in view of Trempala et al 2008/0066507 or Luo 8,276,414. Trempala et al teaches a key head portion including an insulating material spacer therein (paragraph 0073, lines 7-12), and a key interface (see the open end at 176, 178 in fig. 2) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.  Luo teaches a key head portion 2 including an insulating material spacer 12 (column 5, line 14) therein, and a key interface (see the open end surrounding portion 1 in fig. 1) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.  It would have been obvious to provide an insulating material within the head portion of claims 1-14 of SN 16/983,858, and a key interface to couple with the key, with the key interface defining an open end and interior surface, in view of the teaching of either Trempala et al or Luo, to provide expected lock actuating capabilities. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/983,891 in view of Trempala et al 2008/0066507 or Luo 8,276,414. Trempala et al teaches a key head portion including an insulating material spacer therein (paragraph 0073, lines 7-12)  and a key interface (see the open end at 176, 178 in fig. 2) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.  Luo teaches a key head portion 2 including an insulating material spacer 12 (column 5, line 14) therein  and a key interface (see the open end surrounding portion 1 in fig. 1) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.   It would have been obvious to provide an insulating material within the head portion of claims 1-14 of SN 16/983,891, and a key interface to couple with the key, with the key interface defining an open end and interior surface, in view of the teaching of either Trempala et al or Luo, to provide expected lock actuating capabilities. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/143,146 in view of Trempala et al 2008/0066507 or Luo 8,276,414. Trempala et al teaches a key head portion including an insulating material spacer therein (paragraph 0073, lines 7-12), and a key interface (see the open end at 176, 178 in fig. 2) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.  Luo teaches a key head portion 2 including an insulating material spacer 12 (column 5, line 14) therein  and a key interface (see the open end surrounding portion 1 in fig. 1) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.  It would have been obvious to provide an insulating material within the head portion of claims 1-14 of SN 17/143,146, and a key interface to couple with the key, with the key interface defining an open end and interior surface, in view of the teaching of either Trempala et al or Luo, to provide expected lock actuating capabilities. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/087,612 in view of Trempala et al 2008/0066507 or Luo 8,276,414. Trempala et al teaches a key head portion including an insulating material spacer therein (paragraph 0073, lines 7-12)  and a key interface (see the open end at 176, 178 in fig. 2) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16).    Luo teaches a key head portion 2 including an insulating material spacer 12 (column 5, line 14) therein and a key interface (see the open end surrounding portion 1 in fig. 1) to couple with the key, the key interface defining an end portion open end and interior surface, as claimed in claims 15-16.   It would have been obvious to provide an insulating material within the head portion of claims 1-14 of SN 17/087,612, and a key interface to couple with the key, with the key interface defining an open end and interior surface, in view of the teaching of either Trempala et al or Luo, to provide expected lock actuating capabilities. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               No prior art rejections are applied.
               Applicant may note that an IDS which had references struck and was attached to the Office action of September 17, 2021, has been clarified to set forth that the references have been considered, as set forth on the attached IDS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 4, 2022